            Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 KEITH D. NEFF, et al.,

                       Plaintiffs,                   CIVIL ACTION NO. 3:21-CV-01342

           v.
                                                            (MEHALCHICK, M.J.)
 COMMISSIONERS              OF       CENTRE
 COUNTY, et al.,

                       Defendants.


                                      MEMORANDUM

       Presently before the Court is a Complaint seeking damages and injunctive relief filed

by pro se prisoner-Plaintiff Keith D. Neff on July 30, 2021. 1 (Doc. 1). At the time of the filing

of his Complaint, Neff was incarcerated at the Schuylkill County Prison, located in Pottsville,

Pennsylvania. (Doc. 1, at 3). In his Complaint, Neff seeks punitive damages and injunctive

relief against a variety of county officials and law enforcement and prison personnel from

Centre County, Columbia County, Delaware County, Lackawanna County, Snyder County,

Berks County, Lycoming County, Huntingdon County, Elk County, Cambria County, and

Blair County, as well as two attorneys, a maintenance man, and “people involved with

slander in Sch. Co.” (Doc. 1). The Court has conducted its statutorily-mandated screening of

the Complaint in accordance with 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2). For the




       1
        In his Complaint, Neff includes the following additional Plaintiffs: (1) Schuylkill
County Inmates, (2) Lycoming County Inmates, (3) Huntingdon County Inmates, (4) Elk
County Inmates, (5) Cambria County Inmates, and (6) Blair County Inmates. (Doc. 1, at 16-
26). These purported parties can be added to this case only through a motion to certify a class
action.
           Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 2 of 7




reasons provided herein, the Court finds that the Complaint fails to state a claim and grants

Neff leave to file an amended complaint.

I.     BACKGROUND AND PROCEDURAL HISTORY

       Neff, proceeding pro se, initiated the instant action by filing the Complaint in this

matter on July 30, 2021. 2 (Doc. 1). Neff brings his claims against the named Defendants

pursuant to 42 U.S.C. § 1983. (Doc. 1). From what can be gleaned from the instant pleading,

Neff asserts that he was illegally transferred to Centre County Jail on June 19 and July 18,

2019, in violation of Act 122 of the Pennsylvania Prisons and Parole Code. (Doc. 1, at 5). As

a result, Neff alleges that his Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Thirteenth, and

Fourteenth Amendment rights were violated. (Doc. 1, at 6).

       The matter is now before the Court pursuant to its statutory obligation under 28 U.S.C.

§ 1915A and 28 U.S.C. § 1915(e) to screen the Complaint and dismiss it if it fails to state a

claim upon which relief can be granted.

II.    DISCUSSION

           A. STANDARD

       Under 28 U.S.C. § 1915A, the Court is obligated, prior to service of process, to screen

a civil complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a); James v. Pa. Dep't of Corr., 230 Fed.

App’x 195, 197 (3d Cir. 2007) (not precedential). The Court must dismiss the complaint if it

fails to state a claim upon which relief can be granted. 28 U.S.C. § 1915A(b)(1); Mitchell v.

Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010). The Court has a similar obligation with


       2
         Neff also filed two motions for leave to proceed in forma pauperis, which the Court
grants by separate order. (Doc. 5, Doc. 7).
                                              2
          Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 3 of 7




respect to actions brought in forma pauperis. See 28 U.S.C. § 1915(e)(2). In this case, because

Neff is a prisoner suing a governmental employee and brings his suit in forma pauperis, both

provisions apply. In performing this mandatory screening function, a district court applies the

same standard applied to motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Mitchell, 696 F. Supp. 2d at 471; Banks v. Cnty. of Allegheny, 568 F. Supp. 2d 579,

588 (W.D. Pa. 2008).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move

to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). To assess the sufficiency of a complaint on a Rule 12(b)(6) motion, a court must first

take note of the elements a plaintiff must plead to state a claim, then identify mere conclusions

which are not entitled to the assumption of truth, and finally determine whether the

complaint’s factual allegations, taken as true, could plausibly satisfy the elements of the legal

claim. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011). In deciding a Rule

12(b)(6) motion, the court may consider the facts alleged on the face of the complaint, as well

as “documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

       After recognizing the required elements which make up the legal claim, a court should

“begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The plaintiff

must provide some factual ground for relief, which “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[T]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.
                                                3
          Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 4 of 7




at 678. Thus, courts “need not credit a complaint’s ‘bald assertions’ or ‘legal

conclusions’ . . . .” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (quoting

In re Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1429-30 (3d Cir. 1997)). Nor

need the court assume that a plaintiff can prove facts that the plaintiff has not

alleged. Associated Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519,

526 (1983).

       A court must then determine whether the well-pleaded factual allegations give rise to

a plausible claim for relief. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Palakovic v. Wetzel, 854 F.3d 209, 219-20 (3d Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (internal quotation marks omitted); see also Sheridan v. NGK Metals

Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010). The court must accept as true all allegations in

the complaint, and any reasonable inferences that can be drawn therefrom are to be construed

in the light most favorable to the plaintiff. Jordan, 20 F.3d at 1261. This “presumption of truth

attaches only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). The plausibility determination is context-

specific and does not impose a heightened pleading requirement. Schuchardt, 839 F.3d at 347.

       Additionally, Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Thus, a well-pleaded

complaint must recite factual allegations sufficient to raise the plaintiff’s claimed right to relief

beyond the level of mere speculation, set forth in a “short and plain” statement of a cause of

action. There is no requirement that the pleading be specific or probable. Schuchardt, 839 F.3d
                                                 4
          Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 5 of 7




at 347 (citing Phillips v. County of Allegheny, 515 F.3d at 224, 233-234 (3d Cir. 2008). Rule 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007) (quoting Fed. R. Civ. P. 8(a)(2)); see also Phillips, 515 F.3d at 233 (citing

Twombly, 550 U.S. at 545).

       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Further, the Third Circuit has instructed

that if a complaint is vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable or futile. Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

           B. THE COMPLAINT FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY
              BE GRANTED.

       At the outset, the complaint fails to comply with Rule 8 of the Federal Rules of Civil

Procedure. As discussed supra, Rule 8(a)(2) requires that a complaint contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Here, even when liberally construed as is necessary for pro se complaints, Neff fails to

simply, concisely, and directly allege what his claims are, and does not provide fair notice of

the grounds on which his intended claims rest. See Erickson v. Pardus, 551 U.S. 89, 93 (2007).

He simply states that he was “illegally transferred for overcrowding issues created by a


                                                 5
            Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 6 of 7




deprivation of ex post facto policy which is a program named parole and probation.” (Doc.

1, at 5). There is no allegation of how Neff’s transfer was illegal. (Doc. 1). Furthermore, Neff

alleges no facts involving any Defendant besides those from Centre County. 3 (Doc. 1). Neff

runs afoul of Rule 8(a)(2)’s basic tenant that the “‘plain statement’ [must] possess enough heft

to ‘sho[w] that the pleader is entitled to relief.’” See Twombly, 550 U.S. at 545; see also Cooper

v. Link, No. 18-CV-4481, 2018 WL 6528170, at *5 (E.D. Pa. Dec. 12, 2018) (“[Plaintiff]

cannot move forward on his Complaint as pled because it is not clear what each Defendant

did to violate his rights.”). Thus, in its current form, the Complaint would not provide any

meaningful opportunity for the Defendants to decipher or answer the vague allegations levied

against them. See Twombly, 550 U.S. at 555. As such, Neff’s Complaint is subject to dismissal

in its entirety for failure to state a claim upon which relief may be granted.

             C. LEAVE TO AMEND

       The Court recognizes that pro se plaintiffs often should be afforded an opportunity to

amend a complaint before the complaint is dismissed with prejudice, unless granting further

leave to amend would be futile or result in undue delay. Alston v. Parker, 363 F.3d 229, 235-

36 (3d Cir. 2004); see Fletcher–Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 253

(3d Cir. 2007). As the Complaint in its current form does not clearly set forth any claims

against the Defendants, dismissal is warranted. However, so as to preserve Neff’s rights as a

pro se litigant, the Court will allow him to file a single, unified, legible amended complaint

setting forth his factual allegations and legal claims in a manner that can be reviewed by the

Court and, if necessary, answered by the Defendants.



       3
           Neff alleges that he was illegally transferred to Centre County. (Doc. 1, at 5).
                                                 6
          Case 3:21-cv-01342-KM Document 13 Filed 08/26/21 Page 7 of 7




       Neff is advised that the amended complaint must be a pleading that stands by itself

without reference to the original complaint. Young v. Keohane, 809 F. Supp. 1185, 1198

(M.D. Pa. 1992) (emphasis added). The amended complaint must also establish the existence

of specific actions taken by the Defendants which have resulted in identifiable constitutional

violations, to the extent Neff intends to bring a civil rights action under 42 U.S.C. § 1983.

Further, Neff is cautioned that he must comply with Rule 8 of the Federal Rules of Civil

Procedure and establish at least a modicum of factual specificity regarding the claims he

intends to assert and the factual grounds upon which they rest. The amended complaint

should also be limited to those claims that arise out of the same transaction or occurrence or

series of transactions or occurrences as averred in the original complaint. Failure to file an

amended complaint in accordance with the aforementioned requirements may result in the

dismissal of this action in its entirety.

III.   CONCLUSION

       Based on the foregoing, the Court finds that Plaintiff Keith D. Neff’s Complaint fails

to state a claim upon which relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(ii) and §

1915A(b)(1). (Doc. 1). Neff shall be granted 30 days in which to file an amended complaint.

       An appropriate Order follows.




Dated: August 26, 2021                                   s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




                                              7
